OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21750 Kayne Anderson Energy Total Return Fund, Inc. (Exact name of registrant as specified in charter) 717 Texas Avenue, Suite 3100 Houston, Texas (Address of principal executive offices) (Zip code) David J. Shladovsky, Esq. KA Fund Advisors, LLC 1800 Avenue of the Stars, Second Floor Los Angeles, California 90067 (Name and address of agent for service) Registrant's telephone number, including area code:(310)284-6438 Date of fiscal year end:November 30 Date of reporting period:July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1.PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Kayne Anderson Energy Total Return Fund, Inc. By (Signature and Title)* /s/ Kevin S. McCarthy Kevin S. McCarthy, Date August 15, 2011 Chairman of the Board of Directors, President and Chief Executive Officer * Print the name and title of each signing officer under his or her signature. Item 1 – Proxy Voting Record – Attached on behalf of Kayne Anderson Energy Total Return Fund, Inc. Issuer Symbol CUSIP Meeting Date Matter: Proposed by (I)ssuer or (S)hrhldr Vote Cast? How Voted For/Against Mgmt CAPITAL PRODUCT PARTNERS L.P. CPLP Y11082107 7/22/2010 ELECT: I YES FOR FOR CLASS III DIRECTOR UNTIL THE 2: A. KEITH FORMAN ELECT: I YES FOR FOR CLASS III DIRECTOR UNTIL THE 2: A. EVANGELOS G. BAIRACTARIS DIANA SHIPPING INC. DSX Y2066G104 8/4/2010 ELECT: I YES FOR FOR WILLIAM (BILL) LAWES KONSTANTINOS PSALTIS APPROVE: I YES FOR FOR APPOINTMENT OF ERNST & YOUNG (HELLAS) AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FY ENDING DECEMBER 31, 2010 WESTSHORE TERMINALS INCOME FUND WTSHF 11/4/2010 PASS: SPECIAL RESOLUTION APPROVING A PLAN OF ARRANGEMENT FOR A RESTRUCTURING OF THE FUND AS A CORPORATION, ALL AS MORE SPECIFICALLY DESCRIBED IN THE INFORMATION CIRCULAR DATED OCTOBER 5, 2010 I YES FOR FOR FRONTLINE LTD. FRO G3682E127 9/24/2010 ELECT: JOHN FREDRIKSEN AS DIRECTOR OF THE COMPANY I YES FOR FOR KATE BLANKENSHIP AS A DIRECTOR OF THE COMPANY I YES FOR FOR FRIXOS SAVVIDES AS A DIRECTOR OF THE COMPANY I YES FOR FOR W.A. TONY CURRY AS A DIRECTOR OF THE COMPANY I YES FOR FOR CECILIE FREDRIKSEN AS A DIRECTOR OF THE COMPANY IN PLACE OF KATHERINE FREDRIKSEN WHO IS NOT STANDING FOR RE-ELECTION I YES FOR FOR RE-APPOINT: PRICEWATERHOUSECOOPER AS OF OSLO, NORWAY AS AUDITORS AND TO AUTHORIZE THE DIRECTORS TO DETERMINE THEIR REMUNERATION I YES FOR FOR APPROVE: REMUNERATION OF THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$450,, 31, 2010 I YES FOR FOR KNIGHTSBRIDGE TANKERS LIMITED VLCCF G5299G106 9/24/2010 ELECT: OLA LORENTZON AS DIRECTOR OF THE COMPANY I YES FOR FOR DOUGLAS C. WOLCOTT AS A DIRECTOR OF THE COMPANY I YES FOR FOR DAVID M. WHITE AS A DIRECTOR OF THE COMPANY I YES FOR FOR HANS PETTER AAS AS A DIRECTOR OF THE COMPANY I YES FOR FOR HERMAN BILLUNG AS A DIRECTOR OF THE COMPANY TO FILL THE VACANCY CURRENTLY EXISTING ON THE BOARD I YES FOR FOR APPOINT: PRICEWATERCOOPERS AS THE COMPANY'S INDEPENDENT AUDITORS AND TO AUTHORIZE THE BOARD OF DIRECTORS TO DETERMINE THEIR REMUNERATION I YES FOR FOR APPROVE: THE COMPANY'S BOARD OF DIRECTORS OF A TOTAL AMOUNT OF FEES NOT TO EXCEED US$500,, 2010 I YES FOR FOR MASSEY ENERGY COMPANY MEE 10/6/2010 APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO DECLASSIFY OUR BOARD APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO ELIMINATE CUMULATIVE VOTING APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE SUPERMAJORITY VOTE PROVISIONS RELATED TO STOCKHOLDER AMENDMENT OF BYLAWS APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE SUPERMAJORITY VOTE PROVISION RELATED TO STOCKHOLDER APPROVAL OF BUSINESS COMBINATIONS WITH A MORE THAN 5% STOCKHOLDER APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION IN ORDER TO REMOVE THE PROHIBITION OF THE RIGHT OF STOCKHOLDERS TO REQUEST SPECIAL MEETINGS OF STOCKHOLDERS APPROVE: I YES FOR FOR PROPOSAL TO AMEND AND RESTATE OUR RESTATED CERTIFICATE OF INCORPORATION TO INCREASE AUTHORIZED SHARES OF COMMON STOCK FROM 150,000,,000,000 SHARES COPANO ENERGY, L.L.C. CPNO 11/17/2010 APPROVE: I YES FOR FOR CHANGES TO THE TERMS OF SERIES A CONVERTIBLE PREFERRED UNITS TO PROVIDE FOR FULL VOTING RIGHTS FOR SUCH UNITS AND FULL CONVERTIBILITY OF SUCH UNITS INTO COMMON UNITS ON A ONE-FOR-ONE BASIS AND THE ISSUANCE OF ADDITIONAL COMMON UNITS UPON CONVERSION OF SERIES A CONVERTIBLE PREFERRED UNITS PENN VIRGINIA GP HOLDINGS, L.P. PVG 70788P105 2/16/2011 CONSIDER AND VOTE: I YES FOR FOR ON THE APPROVAL AND ADOPTION OF (A) THE AGREEMENT AND PLAN OF MERGER BY AND AMONG PENN VIRGINIA RESOURCE PARTNERS, L.P., PENN VIRGINIA RESOURCE G.P., LLC, PVR RADNOR, LLC, PENN VIRGINIA GP HOLDINGS, L.P. AND PVG GP, LLC, THE GENERAL PARTNER OF HOLDINGS, (B) MERGER & (C) TRANSACTIONS CONTEMPLATED THEREBY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. CONSIDER AND VOTE: I YES FOR FOR UPON ANY PROPOSAL THAT MAY BE PRESENTED TO ADJOURN THE PARTNERSHIP SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 2/16/2011 CONSIDER AND VOTE: I YES FOR FOR ON THE APPROVAL AND ADOPTION OF (A) THE AGREEMENT AND PLAN OF MERGER BY AND AMONG PENN VIRGINIA RESOURCE PARTNERS, L.P., PENN VIRGINIA RESOURCE G.P., LLC, PVR RADNOR, LLC, PENN VIRGINIA GP HOLDINGS, L.P. AND PVG GP, LLC, THE GENERAL PARTNER OF HOLDINGS, (B) MERGER & (C) TRANSACTIONS CONTEMPLATED THEREBY, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT. CONSIDER AND VOTE: I YES FOR FOR UPON THE APPROVAL AND ADOPTION OF THE FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF THE PARTNERSHIP CONSIDER AND VOTE: I YES FOR FOR UPON ANY PROPOSAL THAT MAY BE PRESENTED TO ADJOURN THE PARTNERSHIP SPECIAL MEETING TO A LATER DATE, IF NECESSARY, TO SOLICIT ADDITIONAL PROXIES IN THE EVENT THAT THERE ARE INSUFFICIENT VOTES IN FAVOR OF ANY OF THE FOREGOING PROPOSALS MAGELLAN MIDSTREAM PARTNERS L.P. MMP 4/27/2011 ELECT: I YES FOR FOR JAMES C. KEMPNER MICHAEL N. MEARS JAMES R. MONTAGUE AMEND: I YES FOR FOR LONG TERM INCENTIVE PLAN VOTE: I YES FOR FOR ON EXECUTIVE COMPENSATION VOTE: I 3 YEAR AGAINST 1 YEAR FREQUENCY OF VOTE TO APPROVE COMPENSATION OF EXECUTIVES SPECTRA ENERGY CORP SE 4/19/2011 ELECT: I YES FOR FOR WILLIAM T. ESREY GREGORY L. EBEL AUSTIN A. ADAMS PAUL M. ANDERSON PAMELA L. CARTER' F. ANTHONY COMPER PETER B. HAMILTON DENNIS R. BENDRIX MICHAEL MCSHANE JOSEPH H. NETHERLAND MICHAEL E.J. PHELPS RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FY11 APPROVE: I YES FOR FOR SPECTRA ENERGY CORP 2007 LONG-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED APPROVE: I YES FOR FOR SPECTRA ENERGY CORP. EXECUTIVE SHORT-TERM INCENTIVE PLAN, AS AMENDED AND RESTATED APPROVE: I YES FOR FOR VOTE ON EXECUTIVE COMPENSATION APPROVE: I YES FOR FOR VOTE ON THE FREQUENCY OF HOLDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION PROPOSAL: S YES AGAINST FOR DIRECTOR ELECTION MAJORITY VOTE STANDARD CENTERPOINT ENERGY, INC. CNP 15189T107 4/21/2011 ELECT: I YES FOR FOR DONALD R. CAMPBELL MILTON CARROLL O. HOLCOMBE CROSSWELL MICHAEL P. JOHNSON JANIECE M. LONGORIA DAVID M. MCCLANAHAN SUSAN O. RHENEY R. A. WALKER PETER S. WAREING SHERMAN M. WOLFF RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP ASINDEPENDENT AUDITORS FOR 2011 APPROVE: I YES FOR FOR ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR VOTE ON THE FREQUENCY OF FUTURE ADVISORY SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION - 1 YEAR RECOMMENDED' APPROVE: I YES FOR FOR THE MATERIAL TERMS OF THE PERFORMANCE GOALS OF THE SHORT TERM INCENTIVE PLAN APPROVE: I YES FOR FOR AMENDMENT TO THE STOCK PLAN FOR OUTSIDE DIRECTORS EL PASO CORPORATION EP 28336L109 5/17/2011 ELECT: I YES FOR FOR JUAN CARLOS BRANIFF DAVID W. CRANE DOUGLAS L. FOSHEE ROBERT W. GOLDMAN ANTHONY W. HALL, JR. THOMAS R. HIX FERRELL P. MCCLEAN TIMOTHY J. PROBERT STEVEN J. SHAPRIO J. MICHAEL TALBERT ROBERT F. VAGT JOHN L. WHITMIRE APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM ONEOK, INC. OKE 5/25/2011 ELECT: I YES FOR FOR JAMES C. DAY JULE H. EDWARDS WILLIAM L. FORD JOHN W. GIBSON BERT H. MACKIE JIM W. MOGG PATTYE L. MOORE GARY D. PARKER EDUARDO A. RODRIGUEZ GERAL B. SMITH DAVID J. TIPPECONNIC RATIFY: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YE DEC 31, 2011 APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: ADVISORY VOTE ON THE FREQUENCY OF HOLDING THE ADVISORY VOTE ON EXECUTIVE COMPENSATION I 1 YEAR FOR 1 YEAR PEABODY ENERGY CORPORATION BTU 5/3/2011 ELECT: I YES FOR FOR GREGORY H. BOYCE WILLIAM A. COLEY WILLIAM E. JAMES ROBERT B. KARN III M. FRANCES KEETH HENRY E. LENTZ ROBERT A. MALONE WILLIAM C. RUSNACK JOHN F. TURNER SANDRA A. VAN TREASE ALAN H. WASHKOWITZ RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 2 YEARS AGAINST 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION APPROVE: I YES FOR FOR PEABODY'S 2011 LONG-TERM EQUITY INCENTIVE PLAN ARCH COAL, INC. ACI 4/28/2011 ELECT: I YES FOR FOR JAMES R. BOYD JOHN W. EAVES DAVID D. FREUDENTHAL DOUGLAS H. HUNT J. THOMAS JONES A. MICHAEL PERRY PETER I. WOLD RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR EXECUTIVE COMPENSATION IN ADVISORY VOTE APPROVE: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON FREQUENCY OF SAY-ON-PAY VOTES CONSOL ENERGY INC. CNX 20854P109 5/4/2011 ELECT: I YES FOR FOR J. BRETT HARVEY JOHN WHITMIRE PHILIP W. BAXTER JAMES E. ALTMEYER, SR. WILLIAM E. DAVIS RAJ K. GUPTA PATRICIA A. HAMMICK DAVID C. HARDESTY, JR. JOHN T. MILLS WILLIAM P. POWELL JOSEPH T. WILLIAMS RATIFY: I YES FOR FOR ANTICIPATED SELECTION OF INDEPENDENT AUDITOR: ERNST & YOUNG LLP APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 2 YEARS AGAINST 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION PATRIOT COAL CORPORATION PCX 70336T104 5/12/2011 ELECT: I YES FOR FOR J. JOE ADDRJAN JANECE M. LONGORIA MICHAEL M. SCHARF RATIFY: I YES FOR FOR APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PATRIOT COAL CORPORATION PROXY STATEMENT APPROVE: I 1 YEAR FOR 1 YEAR WHETHER THE STOCKHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS SHOULD OCCUR EVERY QUESTAR CORPORATION STR 5/10/2011 ELECT: I YES FOR FOR TERESA BECK R.D. CASH LAURENCE M. DOWNES RONALD W. JIBSON GARY G. MICHAEL BRUCE A. WILLIAMSON RATIFY: I YES FOR FOR SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITOR VOTE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION RECOMMEND: I 1 YEAR FOR 1 YEAR BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES BONAVISTA ENERGY CORPORATION BNP.CN 09784Y108 5/5/2011 ELECT: I YES FOR FOR DIRECTORS FOR THE ENSUING YEAR OF THE 8 NOMINEES PROPOSED BY MANAGEMENT IN THE COMPANY'S INFORMATION CIRCULAR-PROXY STATEMENT DATED MARCH 21, 2011 APPOINT: I YES FOR FOR KPMG LLP, CHARTERED ACCOUNTANTS, AS THE COMPANY'S AUDITORS AND TO AUTHORIZE THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH SEMPRA ENERGY SRE 5/13/2011 ELECT: I YES FOR FOR ALAN L. BOECKMANN JAMES G. BROCKSMITH JR. DONALD E. FELSINGER WILFORD D. GODBOLD JR. WILLIAM D. JONES WILLIAM G. OUCHI CARLOS RUIZ WILLIAM C. RUSNACK WILLIAM P. RUTLEDGE LYNN SCHENK MEAN E. SCHMALE LUIS M. TELLEZ RATIFY: I YES FOR FOR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION I 1 YEAR FOR 1 YEAR APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL TO ALLOW SHAREHOLDERS ACTION BY WRITTEN CONSENT APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL REGARDING RETIREMENT BENEFITS APPROVE: S YES AGAINST AGAINST SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY PROVIDENT ENERGY LTD. PVX 74386V100 5/11/2011 ELECT: I YES FOR FOR JOHN B. ZAOZIRNY GRANT D. BELLING DOUGLAS J. HAUGHEY HUGH A. FERGUSSON RANDALL J. FINDLAY NORMAN R. GISH BRUCE R. LIBIN M.H. (MIKE) SHAIKH JEFFREY T. SMITH RE-APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP AS THE AUDITORS OF THE CORPORATION FOR A TERM EXPIRING AT THE CLOSE OF THE NEXT ANNUAL MEETING OF SHAREHOLDERS GENCO SHIPPING & TRADING LIMITED GNK Y2685T107 5/12/2011 ELECT: PETER C. GEORGIOPOULOS I YES FOR WITHHOLD STEPHEN A. KAPLAN I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF GENCO FOR THE FY ENDING DECEMBER 31, 2011 APPROVE: I YES FOR FOR NON-BINDING ADVISORY RESOLUTION REGARDING COMPENSATION OF GENCO'S NAMES EXECUTIVE OFFICERS RECOMMEND: I 3 YEAR AGAINST 1 YEAR BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES NISOURCE INC. NI 65473P105 5/10/2011 ELECT: I YES FOR FOR RICHARD A. ABDOO STEVEN C. BEERING MICHAEL E. JESANIS MARTY R. KITTRELL W. LEE NUTTER DEBORAH S. PARKER IAN M. ROLLAND ROBERT C. SKAGGS, JR. RICHARD L. THOMPSON CAROLYN Y. WOO RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS CONSIDER: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION CONSIDER: I 1 YEAR FOR 1 YEAR ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION CONSIDER: S YES AGAINST FOR STOCKHOLDER PROPOSAL REGARDING STOCKHOLDER ACTION BY WRITTEN CONSENT BALTIC TRADING LIMITED BALT Y0553W103 5/12/2011 ELECT: PETER C. GEORGIOPOULOS I YES FOR WITHHOLD BASIL G. MAVROLEON I YES FOR FOR RATIFY: I YES FOR FOR THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF BALTIC TRADING FOR THE FY ENDING DECEMBER 31, 2011 APPROVE: I YES FOR FOR NON-BINDING, ADVISORY RESOLUTION REGARDING COMPENSATION OF BALTIC TRADING'S NAMED EXECUTIVE OFFICERS RECOMMEND: I 3 YEAR AGAINST 1 YEAR BY NON-BINDING VOTE, THE FREQUENCY OF EXECUTIVE COMPENSATION VOTES ENERPLUS CORPORATION ERF B584T89 5/13/2011 ELECT: I YES FOR FOR EDWIN V. DODGE ROBERT B. HODGINS GORDON J. KERR DOUGLAS R. MARTIN DAVID P. O'BRIEN ELLIOTT PEW GELN D. ROANE W.C. (MIKE) SETH DONALD T. WEST HARRY B. WHEELER CLAYTON H. WOITAS ROBER TL. ZORICH' APPOINT: I YES FOR FOR DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION BUCKEYE PARTNERS, L.P. BPL 6/7/2011 ELECT: I YES FOR FOR FORREST E. WYLIE JOSEPH A. LASALA, JR. MARTIN A. WHITE RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP VOTE: I YES FOR FOR ADVISORY RESOLUTION ON EXECUTIVE COMPENSATION VOTE: I 3 YEAR FOR 3 YEAR FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION THE WILLIAMS COMPANIES, INC. WMB 5/19/2011 ELECT: I YES FOR FOR ALAN S. ARMSTRONG JOSEPH R. CLEVELAND JUANTIA H. HINSHAW FRANK T. MACINNIS JANICE D. STONEY LAURA A. SUGG RATIFY: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS FOR 2011 VOTE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION VOTE I 1 YEAR FOR 1 YEAR ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION NORTHLAND POWER INC. NPI.TO 5/26/2011 ELECT: I YES FOR FOR JAMES C. TEMERTY C.M. PIERRE R. GLOUTNEY JOHN N. TURNER, Q.C. MARIE BOUNTRIGIANNI V. PETER HARDER LINDA L. BERTOLDI SEAN DURFY FIX: I YES FOR FOR NUMBER OF DIRECTORS OF THE CORPORATION TO BE ELECTED AT THE MEETING AND EMPOWERING THE DIRECTORS THEREAFTER TO DETERMINE THE NUMBER BY RESOLUTION OF THE DIRECTORS REAPPOINT: I YES FOR FOR ERNST & YOUNG LLP AS AUDITORS OF THE CORPORATION PENN VIRGINIA RESOURCE PARTNERS, L.P. PVR 6/22/2011 ELECT: I YES FOR FOR EDWARD B. CLOUES, II JAMES L. GARDNER ROBERT J. HALL THOMAS W. HOFMANN JAMES R. MONTAGUE MARSHA R. PERELMAN WILLIAM H. SHEA, JR. JOHN C. VAN RODEN, JR. JONATHAN B. WELLER APPROVE: I YES FOR FOR BY ADVISORY (NON-BINDING) VOTE, EXECUTIVE COMPENSATION RECOMMEND: I 1 YEAR AGAINST 3 YEARS BY ADVISORY (NON-BINDING) VOTE, THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION ALPHA NATURAL RESOURCES, INC. ANR 02076X102 5/19/2011 ELECT: I YES FOR FOR MICHAEL J. QUILLEN WILLIAM J. CROWLEY, JR. KEVIN S. CRUTCHFIELD E. LINN DRAPER, JR. GLENN A. EISENBERG P. MICHAEL GIFTOS JOEL RICHARDS, III JAMES F. ROBERTS TED G. WOOD APPROVE: I YES FOR FOR ADVISORY VOTE ON EXECUTIVE COMPENSATION APPROVE: I 3 YEAR AGAINST 1 YEAR ADVISORY VOTE ON FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION RATIFY: I YES FOR FOR KPMG LLP AS ALPHA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FY ENDING DECEMBER 31, 2011 APPROVE: S YES AGAINST AGAINST STOCKHOLDER PROPOSAL REGARDING POLLUTION MARKWEST ENERGY PARTNERS, L.P. MWE 6/1/2011 ELECT: I YES FOR FOR FRANK M. SEMPLE DONALD D. WOLF KEITH E. BAILEY MICHAEL L. BEATTY CHARLES K. DEMPSTER DONALD C. HEPPERMANN WILLIAM A. KELLSTROM ANNE E. FOX MOUNSEY WILLIAM P. NICOLETTI APPROVE: I YES FOR FOR ON AN ADVISORY BASIS THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PARTNERSHIP'S PROXY STATEMENT FOR THE 2 RECOMMEND: I 3 YEARS FOR 3 YEARS ON AN ADVISORY BASIS, THE FREQUENCY OF THE ADVISORY VOTE ON THE COMPENSATION OF THE PARTNERSHIP'S NAMED EXECUTIVE OFFICERS RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS THE PARTNERSHIP'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FY ENDING DECEMBER 31, 2011 ALPHA NATURAL RESOURCES, INC. ANR 02076X102 6/1/2011 APPROVE: I YES FOR FOR AMENDMENT TO ALPHA'S CERTIFICATE OF INCORPORATION AS DESCRIBED IN AND ATTACHED AS ANNEX B TO THE JOINT PROXY STATEMENT/PROSPECTUS, PURSUANT TO WHICH ALPHA WILL BE AUTHORIZED TO ISSUE UP TO 400,000,, PAR VALUE $.01 PER SHARE APPROVE: I YES FOR FOR ISSUANCE OF SHARES OF ALPHA COMMON STOCK, PAR VALUE $.01 PER SHARE, TO STOCKHOLDERS OF MASSEY ENERGY COMPANY PURSUANT TO THE MERGER AGREEMENT, DATED JANUARY 28, 2011, AMONG ALPHA, MOUNTAIN MERGER SUB, INC., AND MASSEY APPROVE: I YES FOR FOR ADJOURNMENTS OF THE ALPHA SPECIAL MEETING IF NECESSARY OR APPROPRIATE, INCLUDING TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE ALPHA SPECIAL MEETING TO APPROVE ONE OR BOTH OF THE PROPOSALS DESCRIBED ABOVE DHT HOLDINGS, INC. DHT Y2065G105 6/14/2011 ELECT: I YES FOR FOR EINAR MICHAEL STEIMLER ROBERT N. COWEN AMEND: I YES FOR FOR THE RESTATED ARTICLES OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF DHT COMMON STOCK FROM 100,000,,000,000 ESTABLISH: I YES FOR FOR THE 2(THE "PLAN") WITH 2,000, RATIFY: I YES FOR FOR APPOINTMENT OF ERNST & YOUNG AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FY ENDING DECEMBER 31, 2011 NAL ENERGY CORPORATION NAE.TO 62875E101 5/25/2011 ELECT: I YES FOR FOR WILLIAM J. EEUWES DONALD R. INGRAM KELVIN B. JOHNSTON GORDON LACKENBAUER IRVINE J. KOOP BARRY D. STEWART ANDREW B. WISWELL APPOINT: I YES FOR FOR KPMG LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION CRESCENT POINT ENERGY CORP. CPG.TO 5/30/2011 FIX: I YES FOR FOR THE NUMBER OF DIRECTORS OF THE CORPORATION FOR THE ENSUING YEAR AT SEVEN (7) ELECT: I YES FOR FOR PETER BANNISTER PAUL COLBORNE KENNEY F. CUGNET D. HUGH GILLARD GERALD A. ROMANZIN SCOTT SAXBERG GREGORY G. TURNBULL APPOINT: I YES FOR FOR PRICEWATERHOUSECOOPERS LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION AND AUTHORIZE THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION AS SUCH PASS: I YES FOR FOR WITH OR WITHOUT VARIATION, A RESOLUTION TO APPROVE AMENDMENTS TO THE CORPORATION'S ARTICLES TO ALLOW FOR ANNUAL MEETING TO BE HELD AT ANY PLACE WITHIN ALBERTA OR OUTSIDE OF ALBERTA, THE FULL TEXT OF WHICH IS SET FORTH IN THE INFORMATION CIRCULAR PASS: I YES FOR FOR WITH OR WITHOUT VARIATION, A RESOLUTION TO APPROVE AMENDMENTS TO THE CORPORATION BY-LAWS TO MODERNIZE the by-laws by replacing the corporation's "long form" by-laws with "host form" by-laws, the full text of which is set forth in the accompanying information circular MASSEY ENERGY COMPANY MEE 6/1/2011 ADOPT: I YES FOR FOR THE AGREEMENT AND PLAN OF MERGER, DATED AS OF JANUARY 28, 2, INC., MOUNTAIN MERGER SUB, INCL, A WHOLLY OWNED SUBSIDIARY OF ALPHA NATURAL RESOURCES INC. AND MASSEY ENERGY COMPANY, PURSUANT TO WHICH MOUNTAIN MERGER SUB, INC. WILL MERGE WITH AND INTO MASSEY ENERGY COMPANY APPROVE: I YES FOR FOR ADJOURNMENTS OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, INCLUDING TO PERMIT FURTHER SOLICITATION OF PROXIES IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO ADOPT THE MERGER AGREEMENT PENN WEST PETROLEUM LTD. PWT.CN 6/8/2011 APPOINT: I YES FOR FOR KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITOR OF PENN WEST FOR THE ENSUING YEAR ELECT: I YES FOR FOR JAMES E. ALLARD WILLAIM E. ANDREW GEORGE H., BROOKMAN JOHN A. BRUSSA DARYL GILBERT SHIRLEY A. MCCLELLAN MURRAY R. NUNNS FRANK POTTER JACK SCHANCK JAMES C. SMITH WESTSHORE TERMINALS INVESTMENT CORPORATION WTE-UN.TO 96145A101 6/14/2011 ELECT: I YES FOR FOR M. DALLAS H. ROSS MICHAEL KORENBERG GORDON GIBSON WILLIAM STINSON JIM G. GARDINER APPOINT: I YES FOR FOR KMPM LLP AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION OVERSEAS SHIPHOLDING GROUP, INC. OSG 6/7/2011 ELECT: I YES FOR FOR MORTEN ARNTZEN OUDI RECANATI G. ALLEN ANDREAS III ALAN R. BATKIN THOMAS B., COLEMAN CHARLES A. FRIBOURG STANLEY KOMAROFF SOLOMON N. MERKIN JOEL I. PICKET ARIEL RECANATI THOMAS F. ROBARDS JEAN-PAUL VETTIER MICHAEL J. ZIMMERMAN RATIFY: I YES FOR FOR PRICEWATERCOOPERS, LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THEY YEAR 2011 APPROVE: I YES FOR FOR AN ADVISORY VOTE OF THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS OF THE CORPORATION FOR 2'S PROXY STATEMENT RECOMMEND: I 3 YEAR AGAINST 1 YEAR AN ADVISORY VOTE WHETHER THE PREFERRED FREQUENCY OF FUTURE STOCKHOLDER ADVISORY VOTES ON THE COMPENSATION PAID TO THE NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE CORPORATION'S PROXY STATEMENT SHOULD BE EVERY 1,2 OR 3 YEARS TEEKAY TANKERS LTD. TNK Y8565N102 6/10/2011 ELECT: I YES FOR FOR C. SEAN DAY BJORN MOLLER PETER EVENSEN RICHARD T. DU MOULIN RICHARD J.F. BRONKS WILLIAM LAWES SAFE BULKERS, INC. SB Y7388L103 6/27/2011 ELECT: I YES FOR FOR K. ADAMOPOULOS FRANK SICA RATIFY: I YES FOR FOR APPOINTMENT OF DELOITTE,HADJIPAVLOU, SOFIANOS & CAMBANIS S.A. AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE YE DECEMBER 31, 2011 COPANO ENERGY, L.L.C. CPNO 5/18/2011 ELECT: I YES FOR FOR JAMES G. CRUMP ERNIE L. DANNER SCOTT A. GRIFFITHS MICHAEL L. JOHNSON MICHAEL G. MACDOUGALL R. BRUCE NORTHCUTT T. WILLIAM PORTER WILLIAM L. THACKER RATIFY: I YES FOR FOR DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO INCREASE THE NUMBER OF COMMON UNITS FROM 5,000,,200,000 APPROVE: I YES FOR FOR AMENDMENT TO THE COMPANY'S LONG-TERM INCENTIVE PLAN TO EXTEND THE TERM OF THE PLAN FROM NOVEMBER 15, 2, 2019 VOTE: I YES FOR FOR ON THE COMPENSATION PHILOSOPHY, POLICIES AND PROCEDURES AND THE EXECUTIVE COMPENSATION DISCLOSED IN THIS PROXY STATEMENT. VOTE: I 3 YEAR AGAINST 1 YEAR ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION
